Citation Nr: 0816562	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right fifth 
finger disability.

2.  Entitlement to service connection for a heart disability 
to include a heart murmur.

3.  Entitlement to service connection for varicocele.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The records indicate that the veteran served on active duty 
from July 1999 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that the veteran had active service from 
July 1999 to November 2004; however, the Form DD 214 for this 
service is not in the claims folder.  On remand, the Form DD 
214 should be located and associated with the claims folder.  

A review of the record also shows that the claims folder does 
not contain all of the veteran's service medical records.  
The Board notes that the claims file contains a memorandum of 
a formal finding on the unavailability of service records.  
However, the claims file indicates that the veteran applied 
for service connection within the same month he was 
discharged from service and the RO searched for the records 
within two months from the time of discharge.  This suggests 
that the service medical records may not have been at the 
appropriate department at the time the RO conducted the 
search for the records.  Therefore, the RO should conduct 
another search for the veteran's service medical records.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to locate the 
veteran's Form DD 214 for his service 
with the United States Navy from the 
appropriate personnel department.  All 
attempts to locate this record should 
be documented in the claims folder. 

2.	The RO should attempt to obtain all of 
the veteran's service medical records 
and hospitalization records from the 
appropriate personnel department to 
include the National Personnel Records 
Center (NPRC) and the VA Records 
Management Center (RMC) for the period 
of active service from July 1999 to 
November 2004, or for the time period 
stated in the veteran's DD-214 if 
different.  If no records are 
available, the RO should attempt to 
obtain records from any alternative 
source available.  If no records are 
available, obtain written confirmation 
of that fact.  Associate all documents 
obtained with the claims file.

3.	The RO should obtain any additional 
medical records not already associated 
with the claims file.  Thereafter, the 
veteran's claims for service connection 
should be readjudicated.  If the 
benefits sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



